EXAMINER’S AMENDMENT
Remarks
Upon review of applicant’s claim amendments filed 06/21/2022, and after completing a thorough search of the prior art, the examiner informed applicant’s representative Garland Phillips that the instant claims would be allowable over newly applied prior art Chen (e.g. see Figs. 6 & 10 thereof; see attached PTO-892 Notice of References Cited) if applicant incorporated examiner’s proposed amendments (detailed infra in § 3) into independent parent Claim 1.  After consultation, applicant’s representative informed the examiner that applicant agreed to this proposed amendment.  Accordingly, the examiner issues a Notice of Allowance herewith.

Specification
The examiner approves applicant’s new title filed 06/21/2022 of:
Light-Emitting Diode Display Panel Including Plurality of Annular Light-Shielding Structures Surrounding Sub-Pixels, and Manufacturing Method Thereof

Claim Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant’s representative W. Garland Phillips authorized this amendment during a telephone interview conducted 07/14/2022:
The application has been amended as follows: 
Amend Claim 1 as follows:
1.	(Currently Amended) A light-emitting diode (LED) display panel, comprising:
a base substrate, comprising a display region and a periphery region surrounding the display region; 
a plurality of sub-pixels, located in the display region and located at a side of the base substrate, at least one sub-pixel of the plurality of sub-pixels comprising: 
a light-emitting element, comprising a first electrode, a light-emitting functional layer, and a second electrode that are sequentially laminated, the first electrode being closer to the base substrate as compared to the second electrode; and
a driver circuit, located between the light-emitting element and the base substrate, the driver circuit comprising a driving transistor and a storage capacitor, the driving transistor comprising a source electrode, a drain electrode, and a gate electrode, one of the source electrode and the drain electrode being coupled with the first electrode, the gate electrode being coupled with the storage capacitor, and the storage capacitor being configured to store a digital signal;
the LED display panel further comprising:
color resistance layers, located at a side of the second electrode away from the base substrate, light emitted from the light-emitting element exiting through the color resistance layers; and
a light-shielding structure, located in the periphery region and having an annular structure surrounding the plurality of sub-pixels, wherein
the light-shielding structure comprises a first light-shielding structure and a second light-shielding structure, the second light-shielding structure is located at a side of the first light-shielding structure away from the base substrate, a second orthographic projection of the second light-shielding structure on the base substrate is located within a first orthographic projection of the first light-shielding structure on the base substrate, and the first orthographic projection is not completely coincident with the second orthographic projection,
wherein both an inner edge and an outer edge of the first light-shielding structure are not covered by the second light-shielding structure, 
wherein the light-shielding structure further comprises a third light-shielding structure, the third light-shielding structure is located at a side of the second light-shielding structure away from the first light-shielding structure, [[and]]
wherein an orthographic projection of the third light-shielding structure on the base substrate is completely coincident with the first orthographic projection, or, the orthographic projection of the third light-shielding structure on the base substrate is located within the second orthographic projection, and
wherein the first light-shielding structure, the second light-shielding structure, and the third light-shielding structure do not intervene in between adjacent ones of the color resistance layers. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1, 4-7, 9-11, 15-18, & 21-24 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of independent Claim 1, including an LED display panel comprising (e.g. see applicant’s Fig. 4), inter alia: 
a light-shielding structure including a first light-shielding structure and a second light-shielding structure, the second light-shielding structure is located at a side of the first light-shielding structure away from the base substrate, a second orthographic projection of the second light-shielding structure on the base substrate is located within a first orthographic projection of the first light-shielding structure on the base substrate, and the first orthographic projection is not completely coincident with the second orthographic projection
wherein both an inner edge and an outer edge of the first light-shielding structure are not covered by the second light-shielding structure,
wherein the light-shielding structure further comprises a third light-shielding structure, the third light-shielding structure is located at a side of the second light-shielding structure away first light-shielding structure, and 
wherein the first light-shielding structure, the second light-shielding structure, and the third light-shielding structure do not intervene in between adjacent ones of the color resistance layers;
in combination with the other structural limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Matthew E. Gordon/Primary Examiner, Art Unit 2892